Citation Nr: 0104841	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  99-13 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to an effective date prior to September 29, 1996 
for a grant of service connection for residuals of lung 
cancer secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1953 to March 
1969, from June 1969 to July 1970, and from December 1970 to 
September 1975.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 1998 RO decision which, in pertinent part, 
granted service connection and a 100 percent rating for 
residuals of lung cancer secondary to herbicide exposure, 
effective September 29, 1997.  The veteran appealed for an 
earlier effective date.  A personal hearing was held before 
an RO hearing officer in July 1999.  In an August 1999 
hearing officer's decision, an earlier effective date of 
September 29, 1996 was assigned for the grant of service 
connection for residuals of lung cancer secondary to 
herbicide exposure.  A hearing was held before a member of 
the Board in December 2000.

The case was certified to the Board in February 2000, and the 
veteran submitted additional written argument at the Board 
hearing in December 2000.  As the veteran has waived initial 
RO review of this material, it will be considered by the 
Board.  38 C.F.R. § 20.1304 (2000).

The Board notes that by statements dated in January 2000 and 
December 2000, the veteran asserts that he has not received 
disability compensation to which he is entitled.  Such issue 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In May and June 1994, the veteran was diagnosed with a 
pulmonary nodule in the right lung which was later found to 
be cancer.

2.  A liberalizing amendment to a governing regulation, 38 
C.F.R. § 3.309, was enacted effective June 9, 1994, 
concerning a presumption of service connection for 
respiratory cancers for veterans exposed to herbicide agents.

3.  The veteran's claim for service connection for residuals 
of lung cancer secondary to herbicide exposure was received 
by the RO on September 29, 1997.

4.   In a July 1998 decision, the RO granted presumptive 
service connection and compensation for residuals of lung 
cancer secondary to herbicide exposure, effective from 
September 29, 1997.

5.  In an August 1999 hearing officer's decision, an earlier 
effective date of September 29, 1996 was granted.


CONCLUSION OF LAW

The criteria for an effective date prior to September 29, 
1996, for service connection and compensation for residuals 
of lung cancer secondary to herbicide exposure, have not been 
met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.114, 3.309, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from March 1953 to March 
1969, from June 1969 to July 1970, and from December 1970 to 
September 1975, including service in Vietnam.

Post-service medical records are negative for lung cancer 
until the mid-1990s.  Private medical records from South 
Jersey Hospital System show treatment for a pulmonary nodule 
of the right lung.  A May 1994 chest X-ray study reflects a 
diagnostic impression of a questionable 11/2-centimeter density 
in the right mid-lung laterally.  A June 7, 1994 computed 
tomography (CT) study reflects a diagnostic impression of a 
2-centimeter right middle lobe pulmonary nodule, suspicious 
for a primary neoplasm.  The examiner also indicated a 
differential diagnosis of a solitary metastatic focus.

A December 1994 VA chest X-ray study showed a 18 by 13 
millimeter density in the veteran's right lateral mid-lung, 
which was suspicious for neoplasm.  Further work-up was 
recommended.

On February 8, 1995 the veteran underwent a VA Agent Orange 
registry examination.  The examiner noted that a spot was 
noted on the veteran's lung in May 1994, and that an 
unsuccessful biopsy had been performed.  The examiner 
diagnosed, in pertinent part, a pulmonary nodule of unknown 
etiology.  

By a letter to the veteran dated on February 21, 1995, a VA 
doctor thanked the veteran for participating in the VA Agent 
Orange Registry, and indicated that a lung nodule had been 
noted at the Agent Orange examination.  He recommended 
follow-up for same.  He stated, "Please keep in mind that 
this examination has not automatically initiated a claim for 
VA benefits.  If you wish to file a claim, please contact a 
Veterans Benefits Counselor at the nearest VA Regional Office 
or Medical Center."

Private medical records dated in June 1995 from Tucson 
University Medical Center and Scottsdale Memorial Hospital 
North reflect that the veteran was diagnosed with 
adenocarcinoma of the upper lobe of his right lung.  On June 
21, 1995, he underwent a right thoracotomy and a right upper 
lobectomy.  He subsequently underwent radiation treatment and 
chemotherapy.

On September 29, 1997, the RO received the veteran's claim 
for service connection for residuals of lung cancer secondary 
to herbicide exposure.  The veteran stated that in January 
1995 he visited a VA facility to file a claim for hearing 
loss, and met a representative from the Veterans of Foreign 
Wars, who told him he had to undergo testing for Agent Orange 
before he could do anything else.  He said he then underwent 
such an examination, and subsequently received a February 
1995 letter from the VA which stated that he had a spot on 
his lung.  He related that shortly thereafter he was treated 
for lung cancer, and a section of his lung was removed on 
June 21, 1995.

At a January 1998 VA general medical examination, the veteran 
reported that his lung cancer was first diagnosed in May 
1994.  The pertinent diagnosis was lung cancer, type not 
specified.

In a July 1998 decision, the RO granted service connection 
and a 100 percent rating for residuals of lung cancer 
secondary to herbicide exposure, effective September 29, 
1997.

By a statement dated in August 1998, the veteran appealed for 
an earlier effective date to 1995 for the grant of service 
connection for residuals of lung cancer.  He asserted that 
such date was appropriate as a VA doctor noted a lung nodule 
at his VA Agent Orange examination in 1995, as his "lung was 
removed" in June 1995, and as the Social Security 
Administration found him totally disabled in December 1995.  
He stated that he did not know he could submit a claim for 
service connection, and that he was very sick during 1995 and 
1996.  He asserted that an effective date of June 1995 or 
December 1995 should be assigned.  He reiterated his 
assertions in a January 1999 letter.  He asserted that if he 
had filed a claim in 1996, he would have been granted service 
connection effective in 1995, and he requested a 
compassionate change in the regulations on his behalf.

At a July 1999 RO hearing, the veteran reiterated many of his 
assertions.  He referred to a February 1995 letter from a VA 
doctor regarding his Agent Orange examination.  He said that 
in 1995, he did not know that his lung nodule was service-
related, and therefore he had no reason to file a claim at 
that time.  The veteran's representative asserted that the VA 
had a duty at that time to help the veteran file a claim for 
service connection since lung cancer was listed as a 
presumptive Agent Orange disability.  The veteran testified 
that he filed a claim for service connection in 1997.

By a statement dated in July 1999, the veteran reiterated 
many of his assertions.  He contended that an effective date 
of June 21, 1995 (the date of his surgery) should be assigned 
for the grant of service connection for residuals of lung 
cancer.   Alternatively, he contended that an effective date 
of February 8, 1995 or February 21, 1995 (the dates of his 
Agent Orange examination and of the VA doctor's letter, 
respectively) should be assigned.

In an August 1999 hearing officer's decision, an earlier 
effective date of September 29, 1996 was assigned for the 
grant of service connection for residuals of lung cancer 
secondary to herbicide exposure.

At a December 2000 Board hearing, the veteran reiterated many 
of his assertions.  He contended that an earlier effective 
date of June 21, 1995 should be assigned for the grant of 
service connection for residuals of lung cancer secondary to 
herbicide exposure.  He asserted that he was not given 
information on how to apply for VA benefits.

II.  Analysis

The veteran has not alleged filing a claim earlier than the 
one received by the VA.  As no useful purpose would be served 
by Remanding this case back to the RO for the formality of 
providing him notice of the provisions of Veterans Assistance 
Claims Act of 2000, the Board will proceed with disposition 
of the issue presented on appeal.  38 U.S.C.A. § 5107(a) 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096,2096-2098 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5103 and 5103A).  

The veteran asserts that he is entitled to an earlier 
effective date for a grant of service connection for 
residuals of lung cancer secondary to herbicide exposure.  
Specifically, he contends that he is entitled to an effective 
date of either February 8, 1995 (the date of his VA Agent 
Orange examination), February 21, 1995 (the date of a VA 
doctor's letter), or June 21, 1995 (the date of his right 
lung surgery).

The RO granted service connection for residuals of lung 
cancer secondary to herbicide exposure in a July 1998 
decision, on a presumptive basis, since the veteran served in 
Vietnam and he was later diagnosed with lung cancer (a 
presumptive disease under 38 C.F.R. § 3.309(e)).  Service 
connection was established effective September 29, 1997.  In 
an August 1999 rating decision, the RO granted an earlier 
effective date of September 29, 1996.

Unless specifically provided otherwise, the effective date of 
an award for compensation benefits based on an original 
claim, or a claim reopened after a final disallowance, shall 
be the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 1991 
& Supp. 2000); 38 C.F.R. § 3.400 (2000).  For direct service 
connection, the effective date is the day following 
separation from active service or the date entitlement arose, 
if the claim is received within one year after separation 
from service; otherwise the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a),(b)(1) (West 1991 & Supp. 2000); 38 C.F.R. § 
3.400(b)(2)(i) (2000).  For presumptive service connection, 
the effective date is the date entitlement arose, if claim is 
received within one year after separation from active duty, 
otherwise date of receipt of claim, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a),(b)(1) 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.400(b)(2)(ii) (2000).

Where compensation is awarded pursuant to a liberalizing law 
or a liberalizing VA issue approved by the Secretary or by 
the Secretary's direction, the effective date of such award 
shall be fixed in accordance with the facts found but shall 
not be earlier than the effective date of the act or 
administrative issue.  Where compensation is awarded pursuant 
to a liberalizing law or VA issue which became effective on 
or after the date of its enactment or issuance, in order for 
a claimant to be eligible for a retroactive payment under the 
provisions of this paragraph the evidence must show that the 
claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination of entitlement.  The provisions of this 
paragraph are applicable to original and reopened claims as 
well as claims for increase.  If a claim is reviewed at the 
request of the claimant more than one year after the 
effective date of the law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
receipt of such request.  In no event shall such award be 
retroactive for more than one year from the date of 
application therefor or the date of administrative 
determination of entitlement, whichever is earlier.  38 
U.S.C.A. § 5110(g) (West 1991 & Supp. 2000); 38 C.F.R. § 
3.114(a)(3) (2000).

In this regard, the Board notes that the governing 
regulation, 38 C.F.R. § 3.309, regarding presumptive service 
connection for diseases associated with exposure to certain 
herbicide agents, was amended effective on June 9, 1994 to 
include respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea).  59 Fed. Reg. 29723 (1994).

The file shows the veteran's claim for service connection for 
residuals of lung cancer secondary to herbicide exposure was 
received by the RO on September 29, 1997.  Under 38 C.F.R. § 
3.400, the effective date of the award of DIC would be the 
date of receipt of the veteran's claim.  38 U.S.C.A. § 
5110(a) (West 1991 & Supp. 2000); 38 C.F.R. § 3.400(b)(2)(ii) 
(2000).  However, the Board finds that 38 C.F.R. § 3.114 
specifically provides otherwise, and permits an earlier 
effective date.

The Board finds that service-connected compensation was 
awarded pursuant to a liberalizing regulation (the amendment 
to 38 C.F.R. § 3.309 concerning respiratory cancers), which 
was effective on June 9, 1994.  A right lung nodule, later 
found to be cancer, was present on June 9, 1994.  Assuming, 
without deciding, that the veteran met the eligibility 
criteria for the liberalized benefit on the effective date of 
the amendment to 38 C.F.R. § 3.309, his claim was 
nevertheless received on September 29, 1997, more than one 
year after the effective date of the amendment to 38 C.F.R. § 
3.309.  Thus benefits may be authorized for a period of one 
year prior to the date of receipt of his claim.  38 C.F.R. 
§ 3.114(a)(3) (2000).  The Board therefore concludes that the 
proper effective date of the award of compensation should be 
September 29, 1996, one year prior to the date of his claim. 
For these reasons, an earlier effective date for an award of 
service-connected compensation is not warranted.

Although the veteran has requested a compassionate change in 
the regulations on his behalf, the Board is bound by the 
applicable criteria and has no authority to deviate 
therefrom.  The current law and regulations are dispositive 
of this appeal, despite the sympathetic nature of the 
veteran's arguments.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  In summary, as a matter of law, there is no 
entitlement to an effective date earlier than September 29, 
1996 for service connection for residuals of lung cancer 
secondary to herbicide exposure.


ORDER

An earlier effective date for service connection for 
residuals of lung cancer secondary to herbicide exposure is 
denied.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

